OPINION
BELCHER, Judge.
The conviction is for the possession of heroin, a narcotic drug; the punishment, life.
The trial was had before a jury on May 3, 1966. At appellant’s election to have the jury assess the punishment, it was assessed by them at life.
The record was approved by the trial judge on November 25, 1966.
No brief was filed by the appellant in the trial court. The record on appeal was filed in this court on February 17, 1967.
*678The record on appeal reflects that appellant was represented by counsel at the trial and his counsel was present and represented him throughout the trial, and there is no showing that he has withdrawn from the case.
Nothing appears in the record which should be considered by this court as unassigned error in the interest of justice.
The judgment is affirmed.